DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1 December 2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sensors of claim 1 are not concentrically arranged and may be arranged in any position shown in figs. 17-18) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
With respect to claim 1, Graud et al. (2015/0199487) is now relied upon to teach the newly added limitation of the RFID tag being coupleable to the outer surface of the absorbent structure.
With respect to claim 19, the sensors of Rovaniemi anticipate the claim as presently written. The first sensor 6 and second sensor 5 are spaced apart from one another, as shown in figure 6, and therefore are separated and isolated from one another. The present claim does not require any additional structural limitations that cause the isolation between the first and second sensors, and therefore the sensors being spaced apart is considered to anticipate the limitation “isolated” because the sensors are not in physical contact with one another. The second sensor 5 is positioned adjacent each edge of the absorbent structure 1, as shown in figure 6, and therefore anticipates the limitation of “positioned adjacent an edge”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rovaniemi (2016/0166438).
With respect to claim 19, Rovaniemi discloses an absorbent structure, as shown in figure 4A, comprising a liquid permeable layer 3, as described in paragraph [0117], a liquid impermeable layer 4, as described in paragraph [0118], and an absorbent layer 2. The absorbent structure has a first, central area that is intended to be most likely to first be exposed to liquid. A first sensor 6 and a second sensor 5 are positioned between the liquid permeable layer 3 and liquid impermeable layer 4, as shown in figure 4A, and are RFID sensors, as disclosed in paragraph [0082], for sensing wetness, as disclosed in paragraph [0123]. The first sensor 6 is positioned closer to the center of the absorbent structure than the second sensor 5, as shown in figure 6 and described in paragraph [0128], and therefore is positioned within the first area while the second sensor is positioned outside the first area.
With respect to claim 20, the second sensor 5 is positioned closer to a periphery of the absorbent structure than the first sensor 6, as shown in figure 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-10, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovaniemi (2016/0166438) in view of Graud et al. (2015/0199487).
With respect to claim 1, Rovaniemi discloses an absorbent structure 1, as shown in figure 4A, comprising a liquid permeable layer 3, as described in paragraph [0117], a liquid impermeable layer 4, as described in paragraph [0118], and an absorbent layer 2. A first sensor 6 and a second sensor 5 are positioned between the liquid permeable layer 3 and liquid impermeable layer 4, as shown in figure 4A. The first sensor 6 is positioned in a central portion of the absorbent structure 1, as shown in figure 6. The second sensor 5 is separated from the first sensor 6 by a first distance and is positioned adjacent all edges of the absorbent structure 1, as shown in figure 6.
Rovaniemi discloses all aspects of the claimed invention with the exception of an RFID tag coupleable to an outer surface of the absorbent structure. Rovaniemi discloses in paragraphs [0082-0083] that the absorbent structure can comprise an RFID tag but does not explicitly disclose that it can be coupled to an outer surface of the absorbent structure. Grauds teaches attaching an RFID tag 216 to the outer surface of an absorbent structure 214 such as a bandage to allow the RFID tag to be removed and reused. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the RFID tag of Rovaniemi coupleable to the outer cover of the absorbent structure, as taught by Grauds, to allow 
With respect to claim 2, the liquid impermeable layer 4 is breathable, as disclosed in paragraph [0118].
With respect to claims 3 and 4, the absorbent layer 2 comprises superabsorbent polymer, as disclosed in paragraph [0115].
With respect to claim 5, the first sensor is located at the liquid permeable layer 3, as disclosed in paragraph [0067], and therefore is located between the liquid permeable layer and the absorbent layer.
With respect to claim 6, the first sensor is positioned between the absorbent layer 2 and the liquid impermeable layer 4, as shown in figure 4A.
With respect to claim 7, the first sensor is positioned within the absorbent layer 2, as disclosed in paragraph [0122].
With respect to claim 8, the second sensor is located at the liquid permeable layer 3, as disclosed in paragraph [0067], and therefore is located between the liquid permeable layer and the absorbent layer.
With respect to claim 9, the first sensor is positioned within the absorbent layer 2, as disclosed in paragraph [0122].
With respect to claim 10, the second sensor is positioned between the absorbent layer 2 and the liquid impermeable layer 4, as shown in figure 4A.
With respect to claim 12, the absorbent structure is a wound dressing, as disclosed in paragraph [0112].
With respect to claim 15, the first sensor is a moisture sensor, as disclosed in paragraph [0063], and is an RFID sensor, as disclosed in paragraph [0083].
With respect to claim 16, the sensor comprises a tail, as shown in figure 6, an antenna coupled to the tail, as disclosed in paragraph [0085], a processing module (i.e. microcontroller chip), and a wireless communication module, as disclosed in paragraphs [0083-0085].
With respect to claims 17-18, the sensors have an impedance that varies based on the wetness of the absorbent layer, as disclosed in paragraph [0123].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.